* Corpus Juris-Cyc. References: Libel and Slander, 36CJ, p. 1177, n. 38; 37CJ, p. 59, n. 82; p. 86, n. 49, 58.
This cause is for an alleged slander. Verdict went for defendant and plaintiff appealed.
The slander charged is as follows: "I went to Hampton 
Weller's store and saw Miss Anna Weller sitting on John Burrell's lap with her arms around his neck. When she saw me she jumped about ten *Page 1287 
feet, and he jumped about that far the other way. I like Mrs. Hampton and think she is a lady, but Anna Weller is a mean woman."
The answer admitted the use of the alleged slanderous language except the expression, "Anna Weller is a mean woman," and pleaded the truth of the language admitted to have been used. The answer also denies that the language used was spoken with malice and pleads in mitigation current rumor to the effect that plaintiff and John Burrell "were very affectionate and attentive to each other." A reply put in issue the new matter pleaded in the answer.
Plaintiff's evidence tended to prove the falsity of the alleged slander and defendant's evidence tended to support the allegations in the answer.
Error is assigned (1) on the refusal to strike out that part of the answer pleading current rumor in mitigation; (2) on the admission of evidence as to specific acts of alleged wrongful conduct on the part of plaintiff; (3) on the rejection of evidence; (4) on the instructions; (5) on the argument of counsel; and (6) on the ground that the trial judge was absent for a time during the argument. The first and second assignments are so related that they may be considered together. Plaintiff contends that evidence of specific acts of alleged misconduct on her part admitted in mitigation as we understand the record was error and prejudicial. The answer does not plead that defendant at the time of the alleged slander had knowledge of specific acts, and no specific acts were pleaded. Evidence of specific acts, under the issues, was incompetent on any theory. [Rose v. Tholborn, 153 Mo. App. 408, l.c. 414, 134 S.W. 1093; Vanloon v. Vanloon, 159 Mo. App. 255, l.c. 273, 140 S.W. 631; Crandall v. Greeves, 181 Mo. App. 235, 243, 168 S.W. 264.] This is not a case where the defendant is relying upon a general rumor to partially justify the use of the slanderous language. Here defendant claims to have seen with her own eyes that which plaintiff says did not occur, and from what defendant says she saw she stated, according to plaintiff's evidence, that plaintiff was a bad woman. The import of the language uttered is that plaintiff was unchaste and immoral. There is no contention that such is not the import. Plaintiff by bringing her cause for redress of the alleged wrong put in issue her general reputation for virtue and chastity, and this reputation, if bad, could be proved by defendant under the general issue in mitigation of damages. [Yager v. Bruce,116 Mo. App. 473, l.c. 495 et seq., 93 S.W. 307.] We find no case which supports the theory that idle rumor of, and general gossip of, specific acts may be shown for any purpose. It was not shown that defendant, at the time of the alleged slander, had any knowledge of any of the alleged specific acts offered in evidence and evidence of such acts, therefore, could *Page 1288 
not be competent on any issue here involved. Such is the law as we read it.
No particular harm came to plaintiff because the motion to strike was overruled. The harm, if any, came by the admission of evidence of specific acts on the issue of plaintiff's general reputation for virtue and chastity. Such evidence was incompetent and prejudicial and should not have been admitted.
The assignment that error was committed by rejecting evidence relates to certain evidence sought to be offered by plaintiff in rebuttal. If the cause is retried there will likely be no occasion for such complaint as here presented, hence it would serve no useful purpose to deal further with this assignment. Also the same may be said of defendant's Instructions 1 and 2. These may be so framed as to leave no room for complaint as here made against them. We do not deem it necessary to say more of the instructions.
It is not necessary to consider other assignments. The judgment should be reversed and the cause remanded, and it is so ordered.
Cox, P.J., and Bailey, J., concur.